By the Court

Stephens, J.,
delivering the opinion.
This answer swears off the equity of the bill, and a continuation of the injunction would operate injuriously to the defendant’s business, and would do the complainant no good. There was no reason for an injunction from the beginning, nor for the appointment of a receiver. The case is simply a contest between the complainants and the defendant, Wooding, as to which is entitled to a certain building, and the complainants would have no ground to go into a Court of Equity at all, but would be left to their remedy at common law, were it not for the alleged mistake in their deed which they seek to have corrected. If they succeed in that, and in their claim to the house, they will also get compensation for the use and ocupation, and damages for any injury Wooding may have done to the house by changing the structure of it. There is no pretence that he is not able to respond for all these things. Their remedy will be adequate and complete without any injunction or any receiver, and the receiver ought not to have been appointed, and the injunction ought not have been granted.
Judgment reversed.